Both actions arose out of the same transaction and should be consolidated. (Civ. Prac. Act, § 96.) Appellant, having commenced its action in New York County prior to the commencement of the action in Westchester County, and respondent having failed to prove that the convenience of witnesses would be served by a trial in Westchester County, the consolidated causes should be tried in New York County. (Cf. Funk v. Nelson, 264 App. Div. 876.) Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.